SMYTH, Chief Justice.
Valerius and Larsen appeal from a decision of the Commissioner of Patents in an interference proceeding relating to an improvement in ice cream freezers, whereby flavoring material may be admitted into the freezing cylinder at any stage in the' freezing process without interfering with the introduction of the next batch of cream mixture into the feed tank. The case turned upon a question of fact, and the three tribunals of the Office concurred in awarding priority to Pfouts.
We cannot find that this ruling is clearly wrong, and hence, according to the wribestrifliched practice (Dunham v. Dyson et al., 50 App. D. C. 338, 272 Fed. 206, and cases there cited), we affirm the decision of the Commissioner of Patents. All costs on the writ of certiorari issued at the instance of Pfouts are taxed against him.
Affirmed.
Mr. Justice HTTZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice ROBB in the hearing and determination of this appeal.